Citation Nr: 0802741	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than May 23, 2002, 
for the grants of service connection for diabetes mellitus, 
type II, peripheral neuropathy of the upper and lower 
extremities, and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

In his December 2004 letter, the veteran noted that he was 
told that he had some kidney damage due to diabetes.  The 
Board notes that service connection for renal disease was 
denied in the May 2004 rating decision.  As it is unclear 
whether the veteran's December 2004 letter was intended to be 
construed as a request to reopen his claim for service 
connection for a renal disability, the matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran filed his original claim for VA compensation 
for diabetes mellitus, type II on May 23, 2003, more than one 
year after the effective date of liberalizing legislation 
authorizing presumptive service connection for Type II 
diabetes mellitus in Vietnam veterans based on exposure to 
herbicides.

2.  The veteran did not file a claim for service connection 
for diabetes mellitus, type II, peripheral neuropathy, or 
erectile dysfunction prior to May 23, 2003; service 
connection for diabetes mellitus, type II, peripheral 
neuropathy, and erectile dysfunction has been granted, 
effective May 23, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 23, 2002, 
for the grants of service connection for diabetes mellitus, 
type II, peripheral neuropathy of the upper and lower 
extremities, and erectile dysfunction have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.114(a), 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).    

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 38 
C.F.R. § 3.159(b), the notification should also include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the veteran has not been provided with 
appropriate notice pursuant to VCAA as to what evidence was 
required for him to substantiate his claim for an earlier 
effective date.  However, the nature of this case depends 
upon consideration of evidence already contained in the 
claims file.  There is no dispute as to the date of receipt 
of the relevant documents in the file.  Accordingly, there is 
no reasonable possibility that any additional notice would 
aid the veteran in substantiating his claim.

In addition, the United States Court of Appeals for Veterans 
Claims has held that, in a case where the law is dispositive 
of the claim, the claim should be denied for lack of legal 
merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  That court has also held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

The veteran is claiming entitlement to an effective date 
earlier than May 23, 2002, for the grants of service 
connection for diabetes mellitus, type II, peripheral 
neuropathy of the upper and lower extremities, and erectile 
dysfunction.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.

When a claimant is granted benefits based on liberalizing 
legislation/issue, the effective date of the award is based 
on the facts found, but may not be earlier than the effective 
date of the liberalizing law.  Specifically:  (1) If a claim 
is reviewed on the initiative of VA within one year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within one year from that date, benefits 
may be authorized from the effective date of the law or VA 
issue.  (2) If a claim is reviewed on the initiative of VA 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of administrative determination of 
entitlement.  (3) If a claim is reviewed at the request of 
the claimant more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of one year prior to the date of receipt of such request.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

The record reflects the veteran's formal application for 
compensation was received on May 23, 2003.  On the first page 
of the application, Section 2A asks, "Have you previously 
filed a claim for any benefit with VA?"  The veteran 
selected "none".

In a May 2004 rating decision, service connection for 
diabetes mellitus, type II, peripheral neuropathy of the 
right upper extremity, peripheral neuropathy of the left 
upper extremity, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy of the left lower extremity, 
and erectile dysfunction was granted and an effective date of 
May 23, 2002, a year prior to the date the veteran's 
application was received, was assigned for each disability.

The Board has reviewed the evidence to determine whether a 
claim, formal or informal, existed prior to May 23, 2003, but 
finds that VA did not receive any correspondence or 
communication evidencing the veteran's intention to claim 
service connection for diabetes mellitus, type II, peripheral 
neuropathy, or erectile dysfunction any time prior to May 23, 
2003.

The Board notes that the veteran's argument is that he was 
not advised by anyone at VA to file a claim for compensation 
until October 2003.  

Here, VA issued regulations creating a presumption of service 
connection for diabetes mellitus, type II, effective July 9, 
2001.  66 Fed. Reg. 23,166 (May 8, 2001).  The veteran did 
not file a claim seeking service connection for diabetes 
within a year of the effective date of this liberalizing 
regulation.  Consequently, under 38 C.F.R. § 3.114(a) the 
effective date of award of service cannot be retroactive to 
more than one year from the date of receipt of the veteran's 
claim.

Since the effective date assigned by the RO is already one-
year prior to the date the claim was received, there is no 
legal basis for establishing an earlier date.  Accordingly, 
the veteran's claim must be denied as lacking legal merit.  
See Sabonis, 6 Vet. App. at 426.




ORDER

Entitlement to an effective date earlier than May 23, 2002, 
for the grants of service connection for diabetes mellitus, 
type II, peripheral neuropathy of the upper and lower 
extremities, and erectile dysfunction is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


